Tilghman C. J.
The Court are of opinion that this is an extremely clear case. It is at the same time a very important one, because it materially concerns the purity of elections or appointments; for the name is in this case of no mo-. ment. We should be sorry if the public supposed we could have any doubt upon the subject. The law intended that the appointment of county treasurer should be made by the judgment of the commissioners, and it has been made by chance; *536for if the agreement was that chance should decide which of two candidates should be withdrawn, chance was to decide who should be the treasurer. If a jury were to settle their verdict by drawing lots, the Court, if they knew it, would set tt aside; and the jury might be punished for their misconduct. We think the same of an appointment by the commissioners; and perhaps they would be liable to indictment for so improper an exercise of their official power. We therefore approve of the commissioners who reflected, and repented, and proceeded to a new appointment. Whether Mr. Groves is eligible to the office, it is not material at present to say; but we are very clear in refusing the mandamus.
Per Curiam.
Rule discharged.